 1                               UNITED STATES DISTRICT COURT
 2                                      DISTRICT OF NEVADA
 3                                                  ***
 4   UNITED STATES OF AMERICA,                            Case No. 2:14-cr-0028-KJD-GWF
 5                                           Plaintiff,                      ORDER
 6          v.
 7   ALBERT JASON WRIGHT,
 8                                         Defendant.
 9
10          Presently before the Court is Defendant’s Motion for Non-Binding Recommendation
11   regarding Concurrent Service of Sentences (#44). The Government filed a Response in Non-
12   opposition to Defendant’s Motion (#46). When originally pronouncing Defendant’s sentence, the
13   Court did not make a recommendation to whether the sentence was to be served concurrently or
14   consecutively to any sentence arising from Defendant’s state court case. Defendant was in state
15   custody, but had not yet been sentenced in state court when he was brought to federal court for
16   sentencing on his federal felon in possession charge. After sentencing he was returned to state
17   custody.
18          The Court has the authority to make a recommendation, post-sentencing, but such
19   recommendation does not bind the Bureau of Prisons which has authority for calculating a
20   defendant’s term of incarceration based upon the court’s sentence. Having read and considered
21   the motion and good cause being found, it is granted to the extent that the Court recommends
22   that Defendant’s sentence run concurrent to his state sentence, rather than consecutively.
23          IT IS SO ORDERED.
24          Dated this 28th day of October, 2019.
25
26
27                                                  _____________________________
                                                    Kent J. Dawson
28                                                  United States District Judge
